internal_revenue_service index number number release date cc ebeo plr-102386-99 date state city statute a dear this letter responds to your ruling_request of date concerning whether the permanent disability benefits you receive pursuant to statute a are excludable from your gross_income under sec_104 of the internal_revenue_code the code statute a concerns service-connected disability and provides as follows upon the filing of his written application_for a disability pension or upon the filing of a written request thereof by or on behalf of the head of the department in which he is a department member any system member whom the board shall determine has become physically or mentally incapacitated by reason of injuries received or sickness caused by the discharge of the duties of such person as a department member and who is incapable as a result thereof from performing his duties shall be retired by order of the board from further active_duty as a department member such retired member shall be paid thereafter and for life a monthly service- connected disability pension in an amount which shall be equal to the same percentage of his normal pension base as the board shall determine from time to time to be his percentage of disability such pension shall be in an amount not less than and not more than of such retired member's normal pension base and not less than that percentage thereof which he if he shall have had years_of_service or more would have received sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts statute a limits payment of disability benefits to individuals who become physically or mentally incapacitated by reason of injuries received or sickness caused by the discharge of duties the benefits payable under statute a are not determined by reference to the employee’s age length of service or prior contributions statute a is therefore a statute in the nature of a workmen’s compensation act accordingly we conclude that service-connected disability benefits paid to you pursuant to statute a are excludable from your gross_income under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy of this letter copy for sec_6110 purposes
